Exhibit 10.1

THIRD AMENDMENT TO ADVISORY AGREEMENT
THIS THIRD AMENDMENT TO THE ADVISORY AGREEMENT (this “Amendment”) dated as of
June 30, 2015, with an effective date of April 1, 2015, is among CAREY WATERMARK
INVESTORS INCORPORATED, a Maryland corporation ("CWI 1"), CWI OP, LP, a Delaware
limited partnership of which CWI 1 is a general partner (the "Operating
Partnership"), and CAREY LODGING ADVISORS, LLC, a Delaware limited liability
company (the "Advisor").
W I T N E S S E T H:
WHEREAS, CWI 1, the Operating Partnership and the Advisor have entered into that
certain Advisory Agreement, dated as of September 15, 2010, a First Amendment to
the Advisory Agreement, dated January 24, 2014, and a Second Amendment to the
Advisory Agreement, dated May 12, 2015 (as amended, modified or supplemented,
the “Agreement”); and
WHEREAS, CWI 1, the Operating Partnership and the Advisor have agreed to amend
the Agreement in accordance with the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Definitions. All capitalized terms used but not defined herein shall have the
meanings set forth in the Agreement.
2.    Expenses.
a.    The following Subsection 10(b) is hereby added immediately after
Subsection 10(a)(xvii) of the Agreement:
(b)    Expenses described in clause (xvii) of Section 10(a) and any other
expenses described in Section 10(a) that are shared expenses of CWI 1 and Carey
Watermark Investors 2 Incorporated (“CWI 2”), shall be allocated between them
based upon the percentage that CWI 1's or CWI 2's, as applicable, total pro rata
hotel revenues for the most recently completed quarter represent of the combined
total pro-rata hotel revenues for such period of CWI 1 and CWI 2, or such other
methodology as may be approved by the Board (including a majority of the
Independent Directors). No reimbursement shall be made for the cost of personnel
to the extent that such personnel are used in transactions for which the Advisor
receives a separate transaction fee.
The remainder of Section 10 of the Agreement should be suitably re-numbered to
accommodate the addition of Subsection 10(b).
3.    No Further Modification. Except as modified hereby, the Agreement shall
remain in full force and effect, and as modified hereby, the Agreement is
ratified and confirmed in all respects.



 

--------------------------------------------------------------------------------



4.    Representations and Warranties. CWI 1, the Operating Partnership and the
Advisor each hereby represent and warrant that it has full right, power and
authority to enter into this Amendment and that the person executing this
Amendment on behalf of CWI 1, the Operating Partnership and the Advisor,
respectively, is duly authorized to do so.
5.    Counterparts; Electronic Signatures. This Amendment may be executed in one
or more counterparts, each of which shall constitute an original and all of
which when taken together shall constitute one and the same instrument. An
executed facsimile or .pdf of this Amendment may be relied upon as having, and
shall be deemed to have, the same force and effect as an original.
6.    Governing Law. This Amendment shall be governed by the laws of the State
of New York, without giving effect to any principles regarding conflict of laws.




[The remainder of this page is intentionally left blank]











 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to the
Advisory Agreement as of the day and year first above written.
 
CAREY WATERMARK INVESTORS INCORPORATED
 
 
 
 
By:
/s/ Susan C. Hyde
 
Name: Susan C. Hyde
 
Title: Managing Director and Secretary
 
 
 
 
 
 
 
CWI OP, LP
By:
CAREY WATERMARK INVESTORS INCORPORATED, its general partner
 
 
 
 
By:
/s/ Hisham A. Kader
 
Name: Hisham A. Kader
 
Title: Chief Financial Officer and
 
Accounting Officer
 
 
 
 
 
 
 
CAREY LODGING ADVISORS, LLC
By:
CAREY ASSET MANAGEMENT CORP.,
 
its sole member
 
 
 
 
By:
/s/ Thomas E. Zacharias
 
Name: Thomas E. Zacharias
 
Title: Managing Director and Chief Operation Officer















